NORTHCUTT, Judge.
Joseph Trainor filed a petition for writ of certiorari in the circuit court, challenging the City of Avon Park’s decision to terminate his employment as fire chief. He asks this court to review, by direct appeal, the circuit court’s denial of his petition. We treat this appeal as a petition for common law certiorari. See Haines City Community Development v. Heggs, 658 So.2d 523, 530 (Fla.1995); Alfonso v. Department of Environmental Regulation, 616 So.2d 44 (Fla.1993). We deny the petition.
Petition for writ of certiorari denied.
CAMPBELL, A.C.J., and SALCINES, J., Concur.